DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08/17/2022 has been entered. Claims 1, 3-11, and 14-20 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,186,666 in view of of Seo et al (US 2004/0137270) (Seo). 

Although claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a device comprising a compound of formula 1 as shown below in an emitting layer. The patented claims do not require that the device further comprises the fluorescent dopant of the instant claims. With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image1.png
    226
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale

Therefore it would have been obvious to the ordinarily skilled artisan before the effective filing date to use the fluorescent dopant of Seo in the patented device to arrive at the instantly claimed devices.

Claims 1, 3-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 15/098,258 in view of of Seo et al (US 2004/0137270) (Seo). 

Although claims are not identical, they are not patentably distinct from each other because the copending claims are drawn to a device comprising a compound of formula 1 as shown below and a fluorescent dopant. The patented claims do not require that the fluorescent dopant is the dopant of the instant claims. With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image3.png
    180
    464
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale

Therefore it would have been obvious to the ordinarily skilled artisan before the effective filing date to use the fluorescent dopant of Seo in the patented device to arrive at the instantly claimed devices.
This is a provisional nonstatutory double patenting rejection.
Cited Prior Art
The following references are recited here as being material to the instant claims but are not relied upon for any claim rejections herein. 

US 2014/0225040 OLED materials including bis-triarylamines with the claimed spiro group as a central ring system.
US 2017/0062729 OLED materials including the claimed spiro ring system. 


Response to Arguments
Concerning the double patenting recited over US 10,186,666 and US 15/098258, Applicant has argued that the amendments filed 07/17/2022 distinguish the patented and copending claims from the instantly claimed subject matter. This is not apparent in light of the changes and the current status of the copending an patented claims and the claimed subject matter still overlaps as set forth above herein and as previously set forth. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786